Rabiít, J.
(dissenting). I dissent and vote to affirm the order of Special Term in its entirety. In my opinion the fifth, sixth, seventh and eighth causes of action are sufficiently pleaded.
Each of these causes alleges that the defendants Lane and Burlington “ maliciously and without reasonable justification, caused and induced ” Rapid American Corporation and MeCrory Corporation to breach the agreement with the plaintiff the obligations of which they had assumed. The majority holds such allegations to be insufficient because they fail to “ recite in noneonelusory language facts establishing all the elements of a wrongful and intentional interference with [plaintiffs’] contractual rights.” The majority places reliance on the ease of Benton v. Kennedy-Van Sawn Mfg. & Eng. Corp. (2 A D 2d 27) and the cases therein cited. It is apparent, however, that the complaint in that case was not dismissed primarily because the allegations were pleaded in a conelusory manner. The complaint was found to be fatally defective because there was a failure to properly plead the terms of the contract alleged to have been wrongfully cancelled. A further defect was the failure to allege due performance by the plaintiff, or that the contract was not cancelled by mutual agreement.
The very nature of the wrong charged does not permit of the same type of factual allegations that we would expect to find in the pleading of torts of a different character. In the case of Lamb v. Cheney & Son (227 N. Y. 418) an allegation that the defendant “maliciously and wrongfully induced and procured” the breach of the contract of employment was held to be sufficient. However, more is pleaded in this complaint. The allegations that Lane and Burlington “maliciously and without reasonable justification caused and induced ” the breach of contract does not stand unsupported. Subdivisions (b) and (e) of Paragraph 34 of the complaint are as follows:
“ (b) Upon information and belief, defendants Lane and Burlington so acted with knowledge of plaintiffs’ contract rights to compensation, with the intention of procuring the breach by defendant Rapid of its contractual duties to plaintiffs, and pursuant to a conspiracy between defendants Lane and Burlington to enrich themselves at plaintiffs’ expense by dividing all or part of plaintiffs’ compensation between them.
*879“ (c) Upon information and belief, pursuant to such conspiracy, defendants Lane and Burlington caused the price for their 197,000 Lerner shares to be increased by an amount equal to all or part of the compensation to which plaintiffs were and are entitled, but which compensation said defendants caused and induced defendant Rapid to deny to plaintiffs.”
If we construe these allegations liberally — as we must — we find sufficiently pleaded the inducement of Rapid and MeCrory by Lane and Burlington not to pay commissions to the plaintiffs so as to enable an increase in the price to be paid for the stock. We also find the allegation that the price was increased by an amount that represents the exact sum which the plaintiffs allege they were entitled to receive by way of commissions. True, the buyer and the sellers had the right to agree upon any price they chose. However, the sellers had no legal right to make the price agreed upon dependent upon the defendants, Rapid American and MeCrory, breaching their contract with the plaintiff, all of which is alleged. I believe that the fifth, sixth, seventh and eighth causes of action are sufficiently pleaded.